DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-20 are pending.
Response to Arguments
The rejection of claims 1 and 15 under 35 U.S.C. 101 is withdrawn due to applicant’s amendments to the claims.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 01/25/2022.
The application has been amended as follows:

In the Claims:
1.  (Amended) A collecting apparatus for recording a medical transaction declaration, comprising:
a plurality of processors;

an input module configured to receive one or more persons information;
a photo collecting module configured to display on the display unit countdown timer instructions for taking photographic images of the one or more persons, the photo collecting module including a camera unit configured to take photographic images and store the photographic images of the one or more persons in a temporary storage device, and an encoder unit configured to combine and hash the photographic images of the one or more persons into s and store the combined data sets in the temporary storage device;
a fingerprint collecting module configured to display on the display unit instructions for fingerprint capture of the one or more persons, the fingerprint collecting module including a fingerprint scan unit configured to actuate the one or more persons, and a processing unit configured to process the fingerprint scan of the one or more persons into s and store the fingerprint template data sets in the temporary storage device; 
a privacy encoder configured to combine and encrypt the combined data sets and fingerprint template data sets from the temporary storage device into s memorializing the medical transaction declaration; and 
a purging module configured to purge from the temporary storage device all biometric data acquired by the photo collecting module and the fingerprint collecting module before outputting the encrypted data sets.

2.  The collecting apparatus of claim 1, further comprising a casing module in which the photo collecting module, the fingerprint collecting module, and the purging module are arranged, including filter vents, an exhaust vent screen, and an intake vent filter configured to remove particulate matter.

3.  The collecting apparatus of claim 1, wherein the fingerprint scan unit includes a plurality of fingerprint readers, at least a first of the plurality of fingerprint readers is for one finger and at least a second of the plurality of fingerprint readers is for multiple fingers.

4.  (Amended) The collecting apparatus of claim 3, wherein at least the first and at least the second of the plurality of fingerprint readers are located in positions wherein two or more immediate or substantially simultaneous fingerprints can be generated from the plurality of fingerprint readers

5.  The collecting apparatus of claim 1, wherein the camera unit includes a plurality of cameras aligned to acquire photographic images in a substantially same direction, at least a first of the plurality of cameras configured to image visible light and at least a second of the plurality of cameras configured to image invisible radiation.

6. The collecting apparatus of claim 5, wherein the invisible radiation is at least one of ultraviolet spectrum radiation, near-infrared spectrum radiation, or far-infrared spectrum radiation.

7.  The collecting apparatus of claim 1, wherein the photo collecting module includes a plurality of camera units or a facial recognition unit.

8.  The collecting apparatus of claim 7, wherein each of the plurality of camera units includes a respective plurality of cameras aligned to acquire photographic images in a substantially same direction per unit, at least a first of each respective plurality of cameras configured to image visible light and at least a second of each respective plurality of cameras configured to image invisible radiation.

9.  (Amended) A collecting method for recording a medical transaction declaration, comprising:
inputting private information of a patient;
requiring two immediate and simultaneous fingerprints, one from each of two persons;
displaying prompts for camera photographic images;
acquiring the camera photographic images;

prompting for biometric reader activation;
recording biometric fingerprints from each of the two persons on each of two physical reader devices, respectively;
time-stamping a first fingerprint and a second fingerprint and electronically determining that the two fingerprints are recorded within a time period that is no more than 10,000 milleseconds;
computing an electronic decision about the physical proximity of the two persons based upon at least a time-stamp of the first fingerprint and a time-stamp of the second fingerprint;
merging biometric signatures from the two persons into an electronic agreement;
generating a signed electronic agreement; and
outputting the signed electronic agreement to permanent storage to memorialize the medical transaction declaration.

10.  The collecting method of claim 9, wherein the private information includes last name, first name, and middle initial of the patient, identifying medical number of the patient, and date of birth of the patient; and the response includes an affirmative response and a negative response.

11. (Canceled) 

12.  The collecting method of claim 9, further comprising performing facial recognition on at least one of the acquired photographic images, wherein the two persons include the patient and a witness.

13.  The collecting method of claim 9, wherein: 
at least a first of the acquired camera photographic images represents detected humanly-visible light, and 


14.  The collecting method of claim 9, wherein: 
at least a first of the acquired camera photographic images represents detected humanly-visible light, and 
at least a second of the acquired camera photographic images represents detected far-infrared thermal spectrum electromagnetic radiation.

15.  (Amended) A non-transitory program storage 
inputting private information of a patient;
requiring two immediate and simultaneous fingerprints, one from each of two persons;
displaying prompts for camera photographic images;
acquiring the camera photographic images;
recording a response through an apparatus display and user-selectable response;
prompting for biometric reader activation;
recording biometric fingerprints from each of the two persons on each of two physical reader devices, respectively;
time-stamping a first fingerprint and a second fingerprint and electronically determining that the two fingerprints are recorded within a time period that is no more than 10,000 milleseconds;
computing an electronic decision about the physical proximity of the two persons based upon at least a time-stamp of the first fingerprint and a time-stamp of the second fingerprint;
merging biometric signatures from the two persons into an electronic agreement document;
generating a signed electronic agreement document; and


16.  The program storage device of claim 15, wherein the private information includes last name, first name, and middle initial of the patient, identifying medical number of the patient, and date of birth of the patient; and the response includes an affirmative response and a negative response.

17.  (Amended) The program storage device of claim 15, further comprising performing facial recognition on at least one of the acquired photographic images, wherein the time required is no more than milliseconds.

18.  The program storage device of claim 15, wherein the two persons include the patient and a witness.

19.  The program storage device of claim 15, wherein: 
at least a first of the acquired camera photographic images represents detected humanly-visible light, and 
at least a second of the acquired camera photographic images represents detected near-infrared spectrum electromagnetic radiation.

20.  The program storage device of claim 15, wherein: 
at least a first of the acquired camera photographic images represents detected humanly-visible light, and 
at least a second of the acquired camera photographic images represents detected far-infrared thermal spectrum electromagnetic radiation.

				       Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
Reasons for Allowance

The claims of the instant application are substantially similar to the claimed invention of apparent application 15/707431, now patent no. 10,468129. The claimed invention is not taught by the prior art of record. The examiner's reasons for allowance as articulated in the notice of allowance mailed on 08/19/2019 for parent application 15/707431 are adopted as the basis of allowance over the prior art listed in that application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493